DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 1, 2, 4, 6-8, 10 and 12-15 in the reply filed on August 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 5, 9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election has been treated as without traverse in the reply filed on August 2, 2022.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, in line 2, the term “a muscle mass” should be changed to --- the muscle mass ---.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a soft part image generation unit that generates a soft part image…” and “a muscle mass derivation unit that derives a muscle mass..” in claim 1, “a specification unit that…specifies…” in claims 4 and 8.
The ”soft part image generation unit”, “muscle mass derivation unit” and “specification unit” have been interpreted as corresponding to a computer, as set forth in paragraph [0022], [0044], along with the algorithm for performing the functions, as set forth throughout the specification, and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 12, in lines 2-3, the limitation “wherein the first radiographic image is acquired by a first radiation detector between the first radiation detector and a second radiation detector..” is recited.  It is unclear as to how the first radiographic image can be between itself and the second radiation detector.  For examination purposes, it is assumed that Applicant meant  –wherein the first radiographic image is acquired by a first radiation detector [[between the]], the first radiation detector and a second radiation detector…---

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7, 13-14 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wilson et al. (US Pub No. 2018/0368729).
With regards to claims 1, 14 and 15, Wilson et al. disclose an information processing method, non-transitory computer-readable storage medium and apparatus comprising:
a soft part image generation unit that generates a soft part image (paragraph [0061], referring to the obtained images dividing the body into three components: fat tissue, lean tissue, and bone mineral content, wherein systems that emit dual energies during an imaging or scanning sequences may be utilized to identify a maximum of two of those components at a time (i.e. fat tissue and lean tissue, thereby providing a “soft part image”)) representing a soft part region with a soft tissue of a subject from a first radiographic image (i.e. low energy data) and a second radiographic image (i.e. high energy data) acquired by radiation having different (i.e. low vs. high) energy distributions (i.e.  transmitted through the subject (paragraphs [0018], [0052], [0057], referring to dual-energy x-ray absorptiometry (DXA), wherein images are acquired having different energy distributions (i.e. low energy radiation, high energy radiation)); and
a muscle mass derivation unit that derives a muscle mass based on a pixel value for each pixel of the soft part region of the soft part image (paragraph [0018], referring to processing the plurality of dual energy x-ray absorptiometry data to determine an estimate of the patient’s muscle mass; paragraphs [0071], [0079], [0081], [0086] referring to determining muscle mass of a patient, wherein lean mass can be measured on a pixel-by-pixel basis; Figure 6A).
With regards to claim 2, Wilson et al. disclose that the muscle mass derivation unit derives a muscle mass with a tissue other than a fat tissue in the soft tissue as a muscle tissue (paragraph [0079], referring to including only the skeletal muscle pixels in determining the lean mass; paragraph [0081], referring to determining an estimated amount of lean tissue including removing the modeled primary fat target prior to analyzing the scan representation to determine an estimated amount of lean tissue).  
With regards to claim 4, Wilson et al. disclose that the muscle mass derivation unit derives the muscle mass of a predetermined part of the subject (paragraphs [0079], [0081], referring to including “one the skeletal muscle pixels” (i.e. predetermined part) in determining the lean mass; paragraph [0113], referring to the image depicting muscle mass in individual limbs (i.e. predetermined part)), and the information processing apparatus further comprises a specification unit that, based on correspondence relationship information (i.e. Figures 9-11) representing a correspondence relationship between disease information representing an affection risk of a predetermined disease or a disease level of the predetermined disease (i.e. sarcopenia, fraility, obesity) and a muscle mass of the predetermined part and the muscle mass derived by the muscle mass derivation unit, specifies the affection risk or the disease level (paragraphs [0106]-[0116]; Figures 9-11, which indicate plots of the correspondence relationship that can enable a clinician to quickly diagnose a patient).
 With regards to claim 7, Wilson et al. disclose that the predetermined part is a part of a limb or a part of a whole body (paragraph [0113], referring to the image depicting muscle mass of “individual limbs”; Figure 4), the predetermined disease is sarcopenia (paragraphs [0063], [0096]-[0097], [0107]), and the disease information is the disease level of the sarcopenia (paragraphs [0063], [0096]-[0097], [0107], [0115], referring to determining the severity of a condition).
With regards to claim 13, Wilson et al. disclose that the first radiographic image is acquired by a radiation detector (130 which includes “detection elements for detecting high energy radiation”) that is irradiation with radiation having a first energy distribution (“high energy radiation”) transmitted through the subject, and the second radiographic image is acquired by the radiation detector (130 which includes “detection elements for detecting low energy radiation”) that is irradiated with radiation having a second energy distribution (“low energy radiation”) different from the first energy distribution transmitted through the subject (paragraph [0157], Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. as applied to claim 4 above, and further in view of Fuhrmann et al. (US Pub No. 2011/0113863).
With regards to claim 6, as discussed above, Wilson et al. meet the limitations of claim 4.  Further, Wilson et al. disclose that the predetermined part is a part of a lower limb (paragraph [0064], referring to muscle mass measurement in the legs (i.e. lower limb)), the predetermined disease is a condition, such as obesity (paragraphs [0114]-[0115]; Figures 10, 11B), and the disease information is the affection risk of the condition, such as obesity (paragraphs [0114]-[0115], Figures 10, 11B).  
However, Wilson et al. do not specifically disclose that the condition is diabetes.
Fuhrmann et al. discloses diagnostic methods for diabetes and body lean mass, wherein a low body mass is an indicator for an increased predisposition for diabetes and/or obesity (Abstract; paragraph [0082]).  Body lean mass can be readily and reliably determined and changes which affect a subject’s risk for developing diseases and disorders associated or caused by excessive body storage fat, such as diabetes or obesity, can be closely monitored and the effectiveness of measures counteracting the said risk can be evaluated (paragraph [0084]).  Diabetes can be more reliably and efficiently diagnosed and monitored, and consequently, diabetes care can be improved (paragraph [0078]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the condition of Wilson et al. be diabetes, as taught by Fuhrmann et al., in order to provide close monitoring of diabetes and evaluate the effectiveness of measures counteracting the said risk, thereby improving the care of diabetes (paragraphs [0078], [0084]).

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. as applied to claim 1 above, and further in view of Yang et al. (“Relationship between muscle strength and fall episodes among the elderly: the Yilan study, Taiwan”, 2018).
With regards to claim 8, as discussed above, Wilson et al. meet the limitations of claim 1.  Further, Wilson et al. disclose that the muscle mass derivation unit derives the muscle mass of a predetermined part of the subject (paragraphs [0079], [0081], referring to including “one the skeletal muscle pixels” (i.e. predetermined part) in determining the lean mass; paragraph [0113], referring to the image depicting muscle mass in individual limbs (i.e. predetermined part)), and the information processing apparatus further comprises a specification unit that, based on correspondence relationship information (i.e. Figures 9-11) representing a correspondence relationship between the muscle mass of the predetermined part or muscle information regarding muscle strength according to the muscle mass of the predetermined part and a condition of the subject and the muscle mass derived by the muscle mass derivation unit, specifies the condition, such as sarcopenia (paragraphs [0106]-[0116]; Figures 9-11, which indicate plots of the correspondence relationship that can enable a clinician to quickly diagnose a patient).
However, Wilson et al. do not specifically disclose that the condition is a fall rate of the subject.  
Yang et al. disclose a correlation between muscle strength and risk factors of fall episode(s) in an elderly population (Abstract, Conclusion).  Future falls and even fractures can be identified (pg. 2, left column, 2nd paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the condition of Wilson et al. be a fall rate of the subject, as taught by Yang et al., in order to identify future falls and fractures (pg. 2, left column, 2nd paragraph).  
  With regards to claim 10, Wilson et al. disclose that the predetermined part is at least one of a lower limb or a pelvis (paragraph [0064], referring to muscle mass measurement in the legs (i.e. lower limb))

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. as applied to claim 1 above, and further in view of Mazess et al. (US Patent No. 6,438,201).
With regards to claim 12, as discussed above, Wilson et al. meet the limitations of claim 1.  Wilson et al. further disclose that the first radiographic image is acquired by a first radiation detector (“detection elements for detecting high energy radiation”), the first radiation detector and a second radiation detector (“detection elements for detecting low energy radiation”) are arranged in an irradiation direction of radiation transmitted through the subject, and the second radiographic image is acquired by the second radiation detector (paragraph [0157], Figure 1, note that the detector (130) is arranged in an irradiation direction of radiation transmitted through a subject).
However, Wilson et al. do not specifically disclose that the first radiation detector and the second radiation detector are specifically “superimposed” in the irradiation direction.
Mazess et al. disclose a dual energy scanning densitometry system wherein a stacked array detector 13’ comprising of elements 37(a)’ and 37(b)’ selectively sensitive to low and high-energy spectrums, respectively, is used (Abstract; column 8, lines 50-65; Figure 18(b), note that the elements 37(a)’ and 37(b)’ are superimposed in an irradiation direction).  Each array of detector elements 37(a) and 37(b) forms either a low or high-energy image, wherein the two images are aligned and combined to produced the necessary information (column 8, lines 50-65).  An advantage of the stacked array detector is that it can easily accommodate a multi-linear array or area detector design (column 8, lines 60-65).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first radiation detector and the second radiation detector of Wilson et al. be “superimposed” in the irradiation direction, as taught by Mazess et al., as a “stacked” array detector is a known alternative design for a dual energy scanning system and further provides the advantage in that it can easily accommodate a multi-linear array or area detector design (column 8, lines 60-65).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelly et al. (US Pub No. 2006/0074288) disclose a DXA dual-energy x-ray system that can obtain H and L x-ray measurements for respective pixels positions which are computer-processed to derive estimates of lean mass, etc. (Abstract; paragraph [0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793